*840ORDER
PER CURIAM.
Employee, James Crousore, appeals from the trial court’s dismissal of his petition for failure to state a cause of action. We have reviewed the record and find that no error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(5).